Case 2:19-cr-20305-MAG-RSW ECF No. 130, PageID.630 Filed 08/20/21 Page 1 of 14




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 UNITED STATES OF AMERICA,                            Case No. 19-cr-20305

                    Plaintiff,                        HON. MARK A. GOLDSMITH
 v.

 D-1 DOMINIQUE DIXSON,

                    Defendant.
                                              /

               UNITED STATES’ MEMORANDUM WITH
           PROPOSED FINDINGS OF FACT AND CONCLUSONS
      OF LAW FOR THE COURT TO DENY DEFENDANT’S MOTION [37]

        Defendant Dominique Dixson has been charged with felon in possession of a

 firearm in violation of 18 U.S.C § 922(g)(1). First Superseding Indictment. R. 21.

 Before the Court is Defendant Dominique Dixson’s Motion to Suppress Social-

 Media Evidence. Def.’s Mot., R. 37. The United States submitted a response in

 opposition to Defendant’s Motion to Suppress Social-Media Evidence. R. 49. The

 Court held an in-person evidentiary hearing on the motion June 15, 2021. R. 129,

 PageID 584.

        The United States submits the following proposed findings of fact and

 conclusions of law that it respectfully asks the Court to adopt:
Case 2:19-cr-20305-MAG-RSW ECF No. 130, PageID.631 Filed 08/20/21 Page 2 of 14




                       I.    PROPOSED FINDINGS OF FACT

    A. BACKGROUND

       On April 17, 2019, the government began its investigation into Defendant

 Dominique Dixson after ATF investigators obtained access to the defendant’s

 Instagram account. Compl., R. 1 at ¶ 7. Upon investigation into Defendant’s

 Instagram account, agents discovered a posted photo showing Mr. Dixson holding

 up paper targets at Action Impact, a firearm shop and gun range located in

 Eastpointe, Michigan. Id.        It is undisputed that the Instagram account

 “kiing_messiah” was used and operated by the defendant. R. 17 at 2. Investigation

 into Dixson ultimately resulted in his arrest while in possession of the firearm and

 extended magazine previously purchased at Action Impact. R. 31 at 14.

    1. Instagram

    Instagram is a photo and video sharing social networking site. Instagram offers

 account users the option to create either a public or a private account. Instagram Help

 Center -Instagram Features, available at https://help.instagram.com/. By default,

 Instagram accounts are public but individual users can choose to make their accounts

 private. Id. If an individual elects to keep their account on public, their profile and

 posts can be seen by anyone, including members of the public that may not have an

 Instagram account. Id. When an individual selects their account to be private, only

 the followers an individual has approved can see what is shared, including photos
Case 2:19-cr-20305-MAG-RSW ECF No. 130, PageID.632 Filed 08/20/21 Page 3 of 14




 and videos, your followers and following lists. Id. An individual who hosts a private

 account, will need to accept or decline follow requests that are sent to him or her.

 However, both private and public accounts contain certain information, viewable to

 all Instagram users, such as the user’s screenname, profile picture and personalized

 information under the profile picture. R.37 at 3. Follow requests appear on the users

 “Activity” page, which leaves the account holder the decision to approve or ignore

 the request. Id.

    2. Agent Testimony

    At the hearing, the ATF case agent testified that he has received extensive

 training at the federal law enforcement academy and additional training involving

 NIBIN and the use of social media in gang-related activities. ECF No. 129: Trans.,

 PageID 590. Agent testified that he has used an undercover Instagram account to

 investigate gang activity and firearm violations. ECF No. 129: Trans., PageID 591.

 The agent testified that based on his training and experience, the average user can

 share posts from other user’s accounts. EFC No. 129: Trans., PageID 600.

 Additionally, these accounts do not require permission to share content such as

 profiles, pictures, videos and posts and have the potential of going viral at any given

 time. EFC No. 129: Trans., PageID 600.

    Agent testified that ATF had an open investigation in Defendant Dominique

 Dixson and utilized Instagram’s search function to identify the social media
Case 2:19-cr-20305-MAG-RSW ECF No. 130, PageID.633 Filed 08/20/21 Page 4 of 14




 associated with Mr. Dixson. EFC No. 129: Trans., PageID 590. He located the

 “kiing_messiah” account that belonged to Mr. Dixson and was able to view his

 profile. EFC No. 129: Trans., PageID 596. There was no search warrant. EFC No.

 129: Trans., PageID 598.

    The agent could not remember whether Defendant’s Instagram account was

 public or private. Id. at PageID 606. The agent testified, however, that if Dominique

 Dixson was operating a private account, in order for the agent to have access to Mr.

 Dixson’s content, Dixson would have needed to approve his friend request. EFC No.

 129: Trans., PageID 595. The agent testified that he was able to view Mr. Dixson’s

 content. Based on his training and experience, agent testified that in either scenario,

 whether Dixson was originally operating a public account or hosted a private

 account, he was an actual follower of Mr. Dixson. Agent testified that this fact is

 evidenced by the icon next to messages where a little person with a checkmark

 appears, indicating said individual follows the account holder. EFC No. 129: Trans.,

 PageID 598. It was after the agent gained access to Mr. Dixson’s account, that he

 discovered photos of Mr. Dixson holding up a target range up in front of a gun range.

 EFC No. 129: Trans., PageID 598.

    3. Dixon’s Instagram Account

    At the time of the investigation, Defendant was using the Instagram handle

 “kiing_messiah.” A screenshot taken from the testifying agent, provided the court
Case 2:19-cr-20305-MAG-RSW ECF No. 130, PageID.634 Filed 08/20/21 Page 5 of 14




 with information depicting what data was visible to the public from Mr. Dixson’s

 Instagram account at the time access was obtained. Ex. 1. That day his profile looked

 like this:




    As referenced by Ex. 1, the agent reported that any individual using Instagram

 could see the following information when clicking on Defendant’s “kiing_messiah”

 account: 51 posts made had been made by the defendant uploaded as either a photo

 or video, the defendant had 50 “followers” and was following 11 people. The

 profile’s biography contained “MOB”, which is believed to stand for 622 M.O.B.

 Assassin Pirus in Metro Detroit, a Blood sect gang. His nickname was listed as
Case 2:19-cr-20305-MAG-RSW ECF No. 130, PageID.635 Filed 08/20/21 Page 6 of 14




 “Mr.Shxxter_Lo-Red” believed to be in reference to his position as a gun shooter

 aka killer for the gang. Additionally, Defendant referenced red, a color likely

 signifying his gang affiliation, further supported by his red and black outfit in

 Defendant’s profile thumbnail photo.

    It was established that Defendant and the case agent’s undercover account, had 9

 out of 11 friends in common. The screenshot taken by the agent confirmed that

 Defendant Dominique Dixson had accepted his “follow” request, evidenced by the

 symbol of a person with a checkmark next to it. Ex. 1. After gaining access to

 Defendant’s account, monitoring of the account revealed several incriminating

 videos posted thereafter.

                   II.       PROPOSED CONCLUSIONS OF LAW

       The Fourth Amendment guarantees that all people shall be “secure in their

 persons, houses, papers, and effects, against unreasonable searches and seizures.”

 U.S. Const. amend. IV. A person has a constitutionally protected reasonable

 expectation of privacy when they have both a subjective expectation of privacy and

 that expectation is one that society recognizes as reasonable. See Katz v. United

 States, 389 U.S. 347 (1967). In areas where an individual has a legitimate privacy

 interest, the Fourth Amendment prohibits warrantless search subject to limited

 exceptions. Illinois v. Rodriguez, 497 U.S. 177, 181 (1990). “Where valid consent

 is given, [however,] a search is permissible under the Fourth Amendment[,] even
Case 2:19-cr-20305-MAG-RSW ECF No. 130, PageID.636 Filed 08/20/21 Page 7 of 14




 without a warrant or probable cause.” United States v. Morgan, 435 F.3d 660, 663

 (6th Cir. 2006) (citing Schneckloth v. Bustamonte, 412 U.S. 218, 219 (1973)). “In

 order to challenge a search or seizure as a violation of the Fourth Amendment, a

 person must have had a subjective expectation of privacy in the place or property to

 be searched which was objectively reasonable.” Guest v. Leis, 255 F.3d 325, 333

 (6th Cir. 2001). “What a person knowingly exposes to the public, even in his own

 home or office, is not a subject of Fourth Amendment protection.” Katz v. United

 States, 389 U.S. 347, 351 (1967).

       A. Defendant did not have a reasonable expectation of privacy in his
          Instagram post shared with approximately 50 followers.

    The general expectation of privacy as to the contents of an individual’s computer

 or smart phone is not absolute. United States v. Conner, 521 F. App’x 493, 497 (6th

 Cir. 2013). It may be extinguished when information is transmitted over the internet.

 See Guest v. Leis, 255 F. 3d 325, 333 (6th Cir. 2001) (“Users would logically lack a

 legitimate expectation of privacy in the materials intended for publication or public

 posting.”).

    Social media platforms, more specially Instagram, are intended for obtaining

 public exposure, expressly designed to share information publicly, unlike emails,

 letters, and phone- calls. “Public exposure of information in this manner defeats an

 objectively reasonable expectation of privacy under the Fourth Amendment.”

 Conner, 521 F. App’x at 497 (citing Katz v. United States, 389 U.S. 347, 31 (1967)).
Case 2:19-cr-20305-MAG-RSW ECF No. 130, PageID.637 Filed 08/20/21 Page 8 of 14




    A leading case on this topic is United States v. Meregildo, 883 F. Supp.2d 523

 (S.D.N.Y. 2012). In that case, one of the Defendants “friends” shared the defendant’s

 profile with a government agent. Id. At 525-26. The Meregildo court ultimately held

 that despite the defendant’s effort to protect his privacy by only sharing his account

 with friends, “he had no justifiable expectation that his ‘friends’ would keep his

 profile private.” Id. at 526. Additionally, the court held “the wider his circle of

 ‘friends,’ the more likely [his] post would be viewed by someone he never expected

 to see them.”. Id. The court reasoned that defendant’s “legitimate expectation of

 privacy ended when he disseminated posts to his ‘friends’ because those ‘friends’

 were free to use the information however they wanted.” Id. The defendant shared

 posts at his peril. Once the defendant surrendered his expectation of privacy, the

 government did not violate his Fourth Amendment. Id.

    The present matter parallels these standards. Dixson surrendered any expectation

 of privacy in his Instagram posts the moment he made his posts available to his

 “followers.” Although the government obtained its information in Meregildo

 through a cooperating witness, it makes no difference how the agent obtained the

 post after the moment the Defendant posted onto his account. The moment

 Defendant posted a video or pictures for his followers, that is when the defendant

 lost his expectation of privacy in that information. Meregildo, 883 F. Supp. 2d at

 526. Here, once Defendant shared posts on Instagram to his 50 followers, each of
Case 2:19-cr-20305-MAG-RSW ECF No. 130, PageID.638 Filed 08/20/21 Page 9 of 14




 those followers had the opportunity to share the information as well through

 reposting, sharing screenshots, or simply showing their phone to others. Dixson’s

 “subjective intention not to share his [posts] does not create an objectively

 reasonable expectation of privacy” in the face of widespread access to his account.

 See Conner, 521 F. App’x at 497.

    In this day in age, social media users are aware of the fact that anything they post

 on a social media account could easily be shared with anyone or even go “viral.” In

 particular, gang members and other criminals are aware of the use of social media

 by law enforcement to collect evidence. In Detroit, the Detroit News published a

 nine-chapter series called Death by Instagram highlighting the 7 Mile Blood RICO

 activities. Defendants, especially in light of their Blood affiliation, in this case were

 well aware of the risk of posting things on Instagram and did so at their peril. Dixson

 was aware of his loss of privacy on Instagram, which is indicated by the number of

 followers he allowed to see anything he had to post. At a minimum, Dixson knew

 that at least 50 people could see what he was sharing. While Dixson claims that he

 had his account set to private, he had no legitimate expectation of privacy in posts

 he made available to his 50 followers.

    B. Defendant expressly consented to sharing his Instagram post with law
       enforcement by approving the “follow request.”

    Even if the Court determines that Dixson had a reasonable expectation of privacy

 in his Instagram account, Defendant’s motion should be denied because, if his
Case 2:19-cr-20305-MAG-RSW ECF No. 130, PageID.639 Filed 08/20/21 Page 10 of 14




 account was set to private, he approved his followers, giving them access to his

 Instagram posts.

    Another leading case in the social media realm is United States v. Gatson, 2014

 WL 7182275 (D.N.J. Dec. 16, 2014). In that case, like in this case, law enforcement

 used an undercover account to become an Instagram “follower” of the defendant. Id.

 at *22. The defendant accepted the request to “follow” his account. As a result, law

 enforcement was able to view the defendant’s posts. The Court held that “[n]o search

 warrant is required for the consensual sharing of this type of information” and denied

 the defendant’s motion to suppress. Id. (citing Meregildo, 883 F.Supp.2d 523).

    The Defendants attempt to dismiss Gatson due to the fact that the initial filing by

 the defendant was pro se, however, Gatson’s holding and analysis are consistent

 with other opinions in similar cases. See Everett v. Delaware, 186 A.3d 1224 (Del.

 2018) (holding that the Fourth Amendment does not guard against a person who

 accepts a follow request and to whom one voluntarily discloses information which

 may happen to turn out to be an undercover officer or false friend consistent with

 the Merigeldo and Gaston cases). Even the law review articles cited by Defendant

 support the government’s interpretation of the law, despite the authors’ desire that

 the law evolve. In particular, the article written by Brian Mund and published in the

 Yale Journal of Law & Technology cited by Defendant acknowledges that “covert

 government friends may add and monitor individuals’ social networks without
Case 2:19-cr-20305-MAG-RSW ECF No. 130, PageID.640 Filed 08/20/21 Page 11 of 14




 violating the Fourth Amendment.” Brian Mund, Social Media Searches and the

 Reasonable Expectation of Privacy, 19 Yale J.L. & Tech. 238, 254 (2017).

    There is long-standing precedent that advances the position that the defendant

 has no legal recourse when misreading who their friends are or falling prey to

 undercover operations. This precedent goes back to at least 1966, in Hoffa v. United

 States, 385 U.S. 293 (1966). In that case, the Supreme Court held that the Fourth

 Amendment protects the security a man relies on when he places himself or his

 property within a constitutionally protected area. Hoffa v. United States, 385 U.S.

 293, 301 (1966). It does not protect an individual’s “misplaced belief that a person

 whom he voluntarily confides his wrongdoing will not reveal it” Id. at 302. Ex. 1,

 Order Denying Motions to Suppress, R. 68, at PageID.408, United States v. Eric

 Johnson et al., Case No. 19-20271 (E.D. Mich. Sept. 5, 2019).

    In the same year, the Supreme Court held in Lewis v. United States, 385 U.S. 206,

 210 (1966), that the government had an important interest in being able to use

 undercover agents and that a restriction on that ability would “severely hamper the

 government.” In 1966, the Hoffa and Lewis cases established the notion that a person

 does not have a privacy interest in the loyalty of his “friends,” even if the “friend” is

 an undercover agent.

    The court must additionally take into account the ruling established in the Eastern

 District of Michigan, United States v. Johnson, No. 14-CR-20119, 2021 WL
Case 2:19-cr-20305-MAG-RSW ECF No. 130, PageID.641 Filed 08/20/21 Page 12 of 14




 1253383 (E.D. Mich. Apr. 3, 2021). In that case, Judge Murphy issued an opinion

 holding that “[t]here is no Fourth Amendment protection when one voluntarily

 shares” Instagram profile access with an undercover account. Ex. 1, Order Denying

 Motions to Suppress, R. 68, at PageID. 408, United States v. Eric Johnson et al.,

 Case No. 19-20271 (E.D. Mich. Sept. 5, 2019).

    Here, Dixson chose to post incriminating pictures of himself. He had the power

 to accept or decline any follow requests on his account. Instagram even provides the

 ability to completely block and hide from specific users, which Dixson declined to

 do in this case. Despite his claim in his brief that he only approved a “small group”

 of people he believed were “family, friends, and potential business partners,” see

 Def.’s Motion, R. 37 at PageID.116, he had 50 followers. He decided to accept the

 request from an account that turned out to be an ATF agent. His decision to approve

 a follow without verifying who the person is, was his decision alone. He assumed

 the risk that he was sharing information with people he did not know. See United

 States v. Brooks, 2012 WL 6562947 (E.D.N.Y. 2012) (holding that the government

 is entitled to conceal the identity of its agents and defendant’s acceptance of a “friend

 request” from an undercover agent did not implicate defendant’s Fourth Amendment

 rights); see also United States v. Pollard, 215 F.3d 643, 649 (6th Cir. 2000) (“[I]t is

 well established that an undercover officer may gain entrance [to information] by

 misrepresenting his identity and may gather evidence while there.”). The undercover
Case 2:19-cr-20305-MAG-RSW ECF No. 130, PageID.642 Filed 08/20/21 Page 13 of 14




 agent’s “follow” request is analogous to an undercover agent knocking on the

 defendant’s door. There is no privacy interest implicated in making a follow request

 or knocking on a defendant’s door. In this case, Dixson approved the follow request

 or analogously opened the door for the agent. See United States v. Sawyer, 786

 F.Supp.2d 1352 (N.D. Ohio 2011) (holding that by defendant becoming “friends”

 with the undercover agent who misrepresented his identity, the defendant gave

 permission to the agent to access his private information). Defendant claims he had

 his account set to private. If that is true, he had complete control over his followers.

 He decided to approve the undercover account and consented to the monitoring,

 thereby revoking his Fourth Amendment protections.

                                         CONCLUSION

       For these reasons, the Court should deny Mr. Dixson’s motion to suppress

 social-media evidence R. 37.

                                                Respectfully Submitted,

                                                SAIMA MOHSIN
                                                Acting United States Attorney

                                                 /s Mitra Jafary-Hariri
                                                MITRA JAFARY-HARIRI
                                                Assistant United States Attorney
                                                211 West Fort Street, Suite 2001
                                                Detroit, Michigan 48226-3211
                                                (313) 226-9632
                                                mitra.jafary-hariri@usdoj.gov
Case 2:19-cr-20305-MAG-RSW ECF No. 130, PageID.643 Filed 08/20/21 Page 14 of 14




                           CERTIFICATE OF SERVICE

       I hereby certify that on August 20, 2021, I electronically filed the foregoing

 response with the Clerk of the Court using the ECF system, which will send

 notification of such filing to all counsel of record.


                                                /s Mitra Jafary-Hariri
                                                MITRA JAFARY-HARIRI
                                                Assistant United States Attorney
                                                211 West Fort Street, Suite 2001
                                                Detroit, Michigan 48226-3211
                                                (313) 226-9632
                                                mitra.jafary-hariri@usdoj.gov
